MEMORANDUM***
Jose Gaytan-Valdovinos and his wife Magdalena Catalan-Gonzalez, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s (“IJ”) denial of their applications for cancellation of removal. We dismiss the petition for review.
The BIA affirmed the IJ’s discretionary determination that Petitioners failed to establish exceptional and extremely unusual hardship to a qualifying United States citizen relative. We lack jurisdiction to review the hardship determination. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). The Petitioners’ contentions do not present colorable due process claims. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
The voluntary departure period was stayed and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.